I concur. In regard to the contention that there was a change in causes of action, Stevens  Wallis v. Golden Porphyry MinesCo., 81 Utah 414, 18 P.2d 903, fully controls. In that case the plaintiff sued defendant setting up an oral contract for printing. The proof showed not an oral contract to print a prospectus for the defendant, but a written contract with an entirely different party, one T. Ben Meldrum. Meldrum had a contract with defendant mining company to carry on a selling campaign, and he in execution of his contract ordered the printing from Stevens  Wallis. The mining company had no responsibility for said contract between Meldrum and Stevens 
Wallis. But Meldrum, in order to pay his bill to Stevens 
Wallis, gave to the latter an assignment of so much of the indebtedness which defendant owed him in order to pay his bill. Thus not a contract between the plaintiff and defendant, but a contract between plaintiff and Meldrum was proved plus an order on the mining company given by Meldrum to the plaintiff to pay over to plaintiff some money owing by defendant to Meldrum. Yet it was held there was no variance. Of course if there was no variance, a fortiori an amendment should have been permitted if requested because if one can allege one thing and prove another, certainly, there could be no objection to permitting an amendment to the pleading before proof so that proof would follow allegation. In the instant case the amendment did not change the cause of action as in the Stevens  Wallis Case. The cause of *Page 546 
action throughout remained the same. In each case it was founded on a claim to water and deprivation of this water by the other. The fact that the matters of inducement, that is, the source by which the water right was attained, was changed, cannot affect the cause of action. I claim to own real estate and allege you are in possession. I may change my allegation as to the means by which I became owner without in the least changing the cause of action. If in the Stevens  Wallis Case this court recognized no change in the cause of action and therefore no variance, certainly in this case, which went little distance as compared to that, there was no departure.